Title: From Thomas Jefferson to John Barnes, 2 September 1804
From: Jefferson, Thomas
To: Barnes, John


               
                  
                     Dear Sir
                  
                  Monticello. Sep. 2. 04.
               
               Your favors of Aug. 7. & 21. came to hand in due time. from them I collect the following estimate of my funds, since my departure
               
               
                  
                     1804
                     July
                     21.
                     paid
                     Williams of Phila
                     71
                     .87
                     
                     Aug. 4.
                     Salary for July
                     
                     2083.
                     33
                  
                  
                     
                     
                     23.
                     
                     Baker
                     406
                     .
                     
                     
                     Note discounted
                     
                     989.
                     50
                  
                  
                     
                     
                     
                     
                     Gant
                     43
                     .75
                     
                     Sep. 4.
                     Salary for Aug
                     
                     2083.
                     33
                  
                  
                     
                     
                     
                     
                     Andrews
                     36
                     .80
                     
                     
                     Note discounted
                     
                     989.
                     50
                  
                  
                     
                     
                     
                     
                     Hand
                     2
                     .37
                     
                     
                     
                     
                     6145.
                     67
                  
                  
                     
                     
                     
                     
                     Butler
                     7
                     .58
                     
                     
                     
                     
                     3225.
                     54
                  
                  
                     
                     
                     
                     
                     Coxe
                     17
                     .66
                     
                     
                        in bank
                     
                     2920.
                     13
                  
                  
                     
                     
                     
                     
                     Dyer
                     27
                     .
                     
                     
                     
                     
                     
                     
                  
                  
                     
                     
                     
                     
                     Burford
                     46
                     .
                     
                     Paiments to be made
                     
                     
                  
                  
                     
                     Aug.
                      7.
                     
                     Gibson & Jeff.
                     800
                     .
                     
                     
                     to bank US
                     1000.
                     
                     
                  
                  
                     
                     
                     
                     
                     Lemaire
                     300
                     .
                     
                     
                        Columbia
                     1000.
                     
                     
                  
                  
                     
                     
                     
                     
                     Th:J.
                     250
                     .
                     
                     
                     Wanscher ord. Aug.
                     20
                     
                     
                  
                  
                     
                     
                     10.
                     
                     Short
                     500
                     .
                     
                     
                     Lemaire
                     300
                     
                     
                  
                  
                     
                     
                     10.
                     
                     Jones & Howell
                     249
                     .33
                     
                     
                     to be now remitted to me
                     250
                     2570.
                     
                  
                  
                     
                     
                     
                     
                     Peale
                     50
                     .
                     
                     will remain
                     350.
                     13
                  
                  
                     
                     
                     
                     
                     Donath
                     19
                     .45
                     
                     
                     
                     
                     
                     
                  
                  
                     
                     
                     
                     
                     Hart
                     30
                     .
                     
                     
                     
                     
                     
                     
                  
                  
                     
                     
                     
                     
                     Jones & Kain
                     28
                     
                     
                     
                     
                     
                     
                     
                  
                  
                     
                     
                     14.
                     
                     Wanscher
                     14
                     .50
                     
                     
                     
                     
                     
                     
                  
                  
                     
                     
                     15.
                     
                     Carpenter
                     75
                     .23
                     
                     
                     
                     
                     
                     
                  
                  
                     
                     
                     21.
                     
                     Gibson & Jeff
                     250
                     .
                     
                     
                     
                     
                     
                     
                  
                  
                     
                     
                     
                     
                     
                     3225
                     .54
                     
                     
                     
                     
                     
                     
                  
               
               
               On this view of the subject I must pray you after paying Wanscher & Lemaire’s sums to remit me immediately 250. D. in bills of the bank US. and as there will not remain enough for mr Short’s remittance, and I have further indispensable calls here towards the end of the month, we must retain it, & remit to him the next month. Lenox’s must also wait till then & the rather as I have no notice yet that his work is done.
               We shall be happy to see you here and to have your visit lengthened as much as you can. drop me a line the post before your setting out, and my servant who goes always for my mail to Milton, shall carry a horse for you. It will save you 2½ miles in 5. and of the very worst road of the whole. I salute you with affection & best wishes.
               
                  
                     Th: Jefferson
                  
               
            